

Exhibit 10.45


FEDERAL-MOGUL LLC
2017 LONG-TERM INCENTIVE PLAN
MOTORPARTS SEGMENT
For the Period January 1, 2017 – December 31, 2019


I.
PURPOSE AND STRUCTURE

The Company’s (as defined below) 2017 Long-Term Incentive Plan (this or the
“Plan”), established for the 2017 Fiscal Year (as defined below) and the two
subsequent Fiscal Years thereafter, is designed to drive a culture focused on
long-term company performance. The Plan is intended to deliver
“pay-for-performance” through a long-term incentive payment, which is based on
overall Company financial performance during the Performance Period to encourage
and stimulate superior performance by eligible Participants, and to assist in
retaining key employees. In addition, this Plan is intended to be in effect
during the Performance Period, subject to the right of the Compensation
Committee to amend, modify or terminate this Plan as provided below. All
capitalized terms used in the Plan have the meaning assigned to such terms in
Section II below unless such terms are otherwise defined in the Plan.


II.
DEFINITIONS

Definitions for specific terms used within this Plan are identified below.


A.
“Affiliate” means each of the following: (i) any Subsidiary; (ii) any Parent;
(iii) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
fifty percent (50%) or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company or one of its
Affiliates; (iv) any trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
fifty percent (50%) or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (v) any
other entity in which the Company or any of its Affiliates has a material equity
interest and which is designated as an “Affiliate” by resolution of the
Compensation Committee.



B.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Securities Exchange Act of 1934, as amended, except that in
calculating the beneficial ownership of any particular “person” (as that term is
used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
such “person” will be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
after the passage of time.



C.
“Board” means the Board of Directors of the Company.



D.
“Bonus Award” is the cash payment that may be earned by Participants in respect
of the Performance Period, subject to the eligibility requirements set forth in
Section III, achievement by the Company of Performance Metrics set forth in
Section V with respect to the Performance Period, and subject to adjustments as
provided in this Plan.



E.
“Cause” means with respect to a Participant: (i) there has been misconduct or a
gross dereliction of duty resulting in either a violation of law or Company
policy or procedures, that, in either case, causes significant financial or
reputational harm to the Company (or any of its Affiliates), and that such
Participant committed the misconduct or gross dereliction of duty, or failed in
his or her responsibility to manage or monitor the applicable conduct or risk;
(ii) a conduct of such Participant involves an immoral or illegal act which is
reasonably likely to impair the reputation of the Company (or any of its
Affiliates); (iii) such Participant violated any securities or employment laws
or regulations; (iv) such Participant materially breached the Confidentiality
and Intellectual Property Assignment Agreement or any non-compete and/or
non-solicitation clauses in such Participant’s employment letter; or (v) such
Participant embezzled and/or misappropriated any property of the Company (or any
of its Affiliates) or committed any act involving fraud with respect to the
Company (or any of its Affiliates).



F.
“Change in Control” means (i) the consummation of any transaction (including,
without limitation, any sale of stock, merger, consolidation or spinoff), the
result of which is that any Person, other than Carl Icahn or the Related
Parties, becomes that Beneficial Owner, directly or indirectly, of more than 50%
of the voting power of the voting securities of the Company (or, if applicable,
its parent corporation or entity) or (ii) the acquisition by any Person, other
than Carl Icahn or the Related Parties, of all or substantially all of the
assets of Company; provided, however, that to the extent the definition of
Change in Control is applicable to an Bonus Award that constitutes deferred
compensation for purposes of Code Section 409A, the transaction or acquisition
shall only constitute a Change in Control for purposes of such Bonus Award to
the extent the transaction or acquisition would constitute a change in control
under either (i) or (ii) and would also constitute a change in control event as
defined in 26 C.F.R. 1.409A-3(i)(5)(i).



G.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to any
section of the Code will also be a reference to any successor provision and any
Treasury Regulation promulgated there under.



H.
“Company” means Federal-Mogul LLC and its subsidiaries and its successors and
assigns (with respect to the Motorparts division).



I.
“Compensation Committee” means the Compensation Committee of the Board.



J.
“Disparagement” means making comments or statements to the press, the Company’s
or its Affiliates’ employees, consultants or any individual or entity with whom
the Company or its Affiliates has a business relationship or any other Person or
entity which could reasonably be expected to adversely affect in any manner: (i)
the conduct of the business of the Company or its Affiliates (including, without
limitation, any products or business plans or prospects); or (ii) the business
reputation of the Company or its Affiliates, or any of their products, or their
past or present officers, directors or employees.



K.
“Fiscal Year” means the Company’s Fiscal Year beginning January 1 and ending
December 31.



L.
“Good Standing” has the meaning assigned to it in Section III.



M.
“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.



N.
“Participant(s)” refer(s) to the employees listed selected and approved by the
Compensation Committee, as long as any such person is eligible to participate in
the Plan pursuant to Section III and any other person approved by the
Compensation Committee in its sole and absolute discretion.



O.
“Performance Metrics” are the Performance Metrics of the Company established by
the Compensation Committee with respect to the Performance Period.



P.
“Performance Period” means three years in duration, beginning on the first day
of the 2017 Fiscal Year and ending on December 31, 2019.



Q.
“Person” means any natural person, corporation, limited liability company, or
other legal entity.



R.
“Recoupment” is a compensation recovery method, provided under the Plan to
recover all (or a portion) of a prior Bonus Award based on a correction or
restatement of the Company’s financial statements or other factors affecting
Performance Metrics.



S.
“Related Parties” shall mean (i) Carl Icahn, any spouse and any child,
stepchild, sibling or descendant of Carl Icahn; (ii) any estate of Carl Icahn or
of any Person referred to in clause (i); (iii) any Person who receives a bequest
from or beneficial interest in any estate under clause (ii) to the extent of
such interest; (iv) any executor, personal administrator or trustee who holds
such beneficial interest in the Company for the benefit of, or as fiduciary for,
any Person under clauses (i), (ii) or (iii) to the extent of such interest; (v)
any Person directly or indirectly owned or controlled by Carl Icahn or any other
Person or Persons identified in clauses (i), (ii) (iii) or (iv); and (vi) any
not-for-profit entity not subject to taxation pursuant to Section 501(c)(3) of
the Internal Revenue Code or any successor provision to which Carl Icahn or any
Person identified in clauses (i), (ii) or (iii) above contributes his beneficial
interest in the Company or to which such beneficial interest passes pursuant to
such Person’s will.



T.
“Subsidiary” means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.



U.
“Term” means the period beginning on the date this Plan is adopted by the
Compensation Committee, and ending on the date this Plan is terminated by the
Compensation Committee. The Compensation Committee shall have the sole and
absolute discretion to amend, modify or terminate this Plan at any time.



III.
ELIGIBILITY

A Participant may be eligible to participate in the performance cycle if he or
she is promoted or hired into an eligible, full-time (defined as 40 hours per
week) position before October 1, 2017 and remains employed on such basis through
the end of the Performance Period. Eligibility for mid-cycle participation will
be based on the proposal of the Chief Executive Officer, subject to review and
approval of the Compensation Committee. The following additional conditions
shall apply: (i) the Participant must have returned to the Company executed
copies of the Integrity Policy Certification Agreement and Confidentiality
Agreement, and acknowledged his or her understanding and acceptance of the
Company’s policies, consistent with the Company’s practices and procedures; (ii)
the Participant must be employed by the Company on the scheduled date of
payment; and (iii) the Participant is subject to all other terms, conditions,
restrictions and/or requirements set forth in this Section III. Contingency
workers, including temporaries, contractors, consultants and outsourced work
teams are not eligible for participation in the Plan.


•
Good Standing. Participants must be actively employed and in good standing (and
otherwise in compliance with the Company’s policies and procedures) on the
actual bonus pay date in order to receive a payout. Participants placed on a
performance improvement plan or in corrective action status as a result of poor
performance during the Performance Period, but who return to “Good Standing”
status prior to the bonus payment date, may be eligible for a prorated incentive
payout, as determined by the Compensation Committee in its sole and absolute
discretion. As a condition of the receipt of any Bonus Award, the Participant
will be required to certify (or will be deemed to have certified) at the time of
receipt in a manner acceptable to the Company that the Participant (i) is in
compliance with the terms and conditions of the Plan, (ii) has not violated any
terms of the Company’s Confidentiality Policy or the non-compete and
non-solicitation clauses in his or her employment letter, and (iii) has not
engaged in, and does not intend to engage in, any behavior that would result in
a termination for Cause.



•
Leave of Absence. Subject to all applicable law, the Compensation Committee may,
in its sole and absolute discretion, adjust any Bonus Award, on a pro-rata
basis, for any leave of absence taken by a Participant during the Performance
Period.



•
Voluntary Separation. If a Participant voluntarily separates from the Company
after the end of the Performance Period, but prior to the applicable Bonus Award
payout date, then such Participant’s Bonus Award will be deemed forfeited with
respect to the Performance Period.



•
Involuntary Separation. Participants terminated for Cause prior to the payout
date will irrevocably forfeit any Bonus Award under the Plan. The determination
of “Cause” will be made by the Compensation Committee in its sole and absolute
discretion. Any other Participant whose employment is involuntarily terminated
prior to the Bonus Award payout date will be deemed ineligible for payment of a
Bonus Award.



•
Forfeiture of Bonus Award. If a Participant’s termination of employment occurs
prior to the date a Bonus Award that has been awarded to such Participant is
actually paid out, then the Participant will not be entitled to any bonus
payment with respect to such Bonus Award. Bonus Awards are not considered earned
until they are approved by the Compensation Committee and are actually paid by
the Company. As a condition of the receipt of any Bonus Award, a Participant may
be required to certify in writing (or will be deemed to have certified) at the
time of receipt in a manner acceptable to the Company that the Participant (i)
is in compliance with the terms and conditions of the Plan, (ii) has not
violated any terms of the Integrity Policy Certification Agreement and
Confidentiality Agreement, and (iii) has not engaged in, and does not intend to
engage in, any behavior that would result in a termination for Cause.



•
Clawback of Bonus Award. To the extent not prohibited by applicable law, if a
Participant is an officer of the Company, or, if applicable, has otherwise been
designated by the Board as an “officer” for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, the Compensation Committee shall
seek reimbursement of any payment made to such Participant in respect of the
Bonus Award in the event of a restatement of the Company’s (or any of its
subsidiaries’) financial results (occurring due to material noncompliance with
any financial reporting requirements under applicable securities laws) that
reduced a previously granted payment made to such Participant in respect of the
Bonus Award. In that event, the Compensation Committee may, in its sole and
absolute discretion, seek to recover the amount of any such payment made to the
Participant that exceeded the amount that would have been paid based on the
restated financial results. To the extent not prohibited under applicable law,
the Company, in its sole and absolute discretion, will have the right to set off
(or cause to be set off) any amounts otherwise due to a Participant from the
Company in satisfaction of any repayment obligation of such Participant
hereunder, provided that any such amounts are exempt from, or set off in a
manner intended to comply with the requirements of, Section 409A of the Code.

IV.
TARGET BONUS AWARD

Participants covered by this Plan will be notified of eligibility in writing by
the Company. Each Participant’s respective target Bonus Award will be separately
communicated in writing to each Participant by the Senior Vice President of
Human Resources.


V.
PERFORMANCE METRICS

The Performance Metrics established for the Plan are based on the Company’s
financial and operational targets for the Performance Period. The Company must
achieve the Performance Metrics established by the Compensation Committee for
the Performance Period in order for any payout to occur under the Plan.


The Board or the Compensation Committee may, in its sole and absolute
discretion, at any time prior to the final determination of Bonus Awards,
increase, decrease or otherwise adjust performance measures, targets, and payout
ranges used hereunder as a result of extraordinary or non-recurring events,
changes in applicable accounting rules or principles, changes in the Company’s
methods of accounting, changes in applicable law, changes due to any
consolidation, acquisition or reorganization affecting the Company and its
subsidiaries or such other material change in the Company’s business. The Board
or the Compensation Committee, as applicable, will implement such change(s) in
its sole and absolute discretion.


VI.
COMPUTATION AND DISBURSEMENT OF FUNDS



A. COMPUTATION
The calculation of the Company’s financial and operational targets will be based
upon the Company’s audited financials, subject to review and approval by the
Compensation Committee in its sole and absolute discretion and determination by
the Compensation Committee in its sole and absolute discretion as to whether or
not the Performance Metrics were achieved.


Notwithstanding anything to the contrary in this Plan, if the Compensation
Committee determines, in its sole and absolute discretion, that calculations
underlying the Performance Metrics, including but not limited to, mistakes in
the Company’s audited financial statements for the 2017 Fiscal Year or any
Fiscal Year were incorrect, then the Compensation Committee may (i) adjust Bonus
Awards (upward or downward); and/or (ii) initiate a Recoupment.


B. DISBURSEMENT OF FUNDS
As soon as practicable after the close of the Performance Period, the Company’s
Chief Financial Officer will calculate the Company’s actual performance relative
to the Performance Metrics with respect to the Performance Period.  Subject to
the terms and conditions set forth herein, if (i) the Company achieves the
Performance Metrics; and (ii) Participant is an employee in Good Standing on the
applicable payout date and no event or condition shall have occurred that would
have given the Company the right to terminate the Participant for Cause on or
prior to such date (the conditions set forth in (i) and (ii), the “Bonus
Conditions”); then Participant will have earned and be entitled to be paid the
Bonus Award. The proposed Bonus Award payouts and a list of eligible
Participants will be presented to the Compensation Committee no later than
ninety (90) days after the end of the Performance Period, and once approved,
unless otherwise set forth in an Award agreement, the Bonus Awards will be paid
to all eligible and approved Participants within 30 days of such approval but
not later than June 30th of the calendar year immediately succeeding the end of
the Performance Period, in each case provided that the Bonus Conditions are met.
Payments of the Bonus Awards shall be one-time payments and will be reduced by
amounts required to be withheld for taxes and other applicable withholdings at
the time such payments are made.


C. TAXES
Income, employment, and any other applicable taxes and withholdings will be
withheld from any Bonus Award payments required under the Plan to the extent
determined by the Company in accordance with applicable law. In addition, in the
sole and absolute discretion of the Company, any applicable employment taxes
that are a liability of a Participant may be deducted from Bonus Awards and
transmitted to the appropriate tax authority. A Participant who receives payment
hereunder also will be issued a Form W-2, Form 1099 or other report as is
required by law, and such report also will be filed with taxing authorities as
is required by law.
VII.
ADMINISTRATION

This Plan will be administered by the Compensation Committee.


In the event of a claim or dispute brought forth by a Participant, the decision
of the Compensation Committee as to the facts in the case and the meaning and
intent of any provision of the Plan, or its application, will be final, binding,
and conclusive. Notwithstanding anything herein to the contrary, the
Compensation Committee shall retain sole and absolute discretion over all
matters relating to this Plan.
VIII.NO EMPLOYMENT CONTRACT; FUTURE PLANS
Participation in this Plan will not confer upon any Participant any right to
continue in the employ of the Company nor interfere in any way with the right of
the Company to terminate any Participant’s employment at any time. The Company
is under no obligation to continue the Plan in future Fiscal Years.
IX.GENERAL PROVISIONS
A Participant’s rights under the Plan will not be assignable, either voluntarily
or involuntarily by way of encumbrance, pledge, attachment, level or charge of
any nature (except as may be required by state or federal law).


Nothing in the Plan will require the Company to segregate or set aside any funds
or other property for the purpose of paying any portion of a Bonus Award. No
Participant, beneficiary or other person will have any right, title or interest
in any amount awarded under the Plan prior to the payment of such Bonus Award to
him or her or the close of any Performance Period, or in any property of the
Company or its subsidiaries. A Participant’s rights to a Bonus Award under this
Plan are no greater than those of unsecured general creditors of the Company.


Notwithstanding anything herein to the contrary, whether or not any Bonus Award
is authorized, earned or paid under the Plan shall be determined by the
Compensation Committee in its sole and absolute discretion, and no such Bonus
Award shall be earned, nor shall any right to any such Bonus Award exist or
accrue, unless, among other factors, such Bonus Award has been authorized by the
Compensation Committee in its sole and absolute discretion, and actually paid to
Participants. In addition, whether or not any Bonus Award is authorized, earned
or paid pursuant to the Plan is without regard to whether any of the individual
performance metrics, Company financial performance targets and/or goals, or any
other benchmarks, targets, personal goals or Company criteria set forth in the
Plan are met, not met, exceeded or not exceeded.


This Plan is governed by the laws of the State of New York and as such will be
construed under and in accordance with the laws of the State of New York without
regard to conflicts of law.
X.COMPLIANCE WITH CODE SECTION 409(A)
This Plan and Bonus Awards paid hereunder are intended to be exempt from Code
Section 409A and shall be construed, interpreted, and administered accordingly.
In no event whatsoever shall the Company or its affiliates be liable for any
additional tax, interest or penalty that may be imposed on any Participant
pursuant to Code Section 409A or any damages for failing to comply with Code
Section 409A.
















1


 
    